DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/248,717
This Office Action is responsive to the amended claims of February 4, 2021.
Claims 16-35 have been examined on the merits.  Claims 16 and 18-19 are currently amended.  Claims 17 and 20-23 are original.  Claims 24-35 are new.
Priority
Applicants identify the instant application, Serial #:  17/248,717, filed 02/04/2021, as a division of 16/559,077, filed 09/03/2019, now U.S. Patent #:  10,947,229.  Application 16/559,077 Claims Priority from Provisional Application 62/726,562, filed 09/04/2018.
The instant claims find support in the U.S. Provisional ‘562, therefore, the effective filing date is September 4, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Parent Patent No. 10,947,229 B2.  The instant amended claims of February 4, 2021 were used to write this rejection.
Although the claims at issue are not identical since the instant application (“instant”) is drawn to a method of use of the compound of the reference patent (“reference”), they are not patentably distinct from each other because both instant and reference are drawn to the same underlying compound.  Sun Pharmaceutical Industries, Ltd. vs. Eli Lilly and Company, 611 F.3d 1381 (Fed. Cir. 2010).
The pharmaceutical composition comprising the compounds of reference claims 1-15 teach the limitations of claims 16-35 comprising the same pharmaceutical composition.  Furthermore, the reference Specification (“Abstract” and col. 3) teaches the methods of instant claims 16 and 19.  Moreover, the reference cols 17-18 teach the diseases of instant claims 17-18 and 32-35.  Additionally, reference col. 16 teaches instant claims 20-23.  Reference col. 9 teaches instant claims 24 and 28.
Furthermore, reference col. 10, drawn to administering the compound in free base form, teaches instant claim 26.  Medication is administered via inhalation (reference col. 11), thereby teaching instant claim 27.
Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of Formula (I) according to the instant claims.
The reference FATHEREE (WO 2018/165392 A1, referenced in IDS of 02/04/2021), discloses the compound:  
    PNG
    media_image1.png
    302
    664
    media_image1.png
    Greyscale
 (page 8), wherein R1 is a C3alkyl; and n is 0.
However, the FATHEREE reference is close art, and not prior art, since said compound:  
    PNG
    media_image2.png
    302
    664
    media_image2.png
    Greyscale
 from FATHEREE page 8 contains a fluorine (circled), which is not claimed in the instant claims.
Furthermore, a comprehensive review of the reference FATHEREE does not reveal any teaching or suggestion to substitute a hydrogen for the circled fluorine at the exact/specific locale of that circled fluorine.  Moreover, FATHEREE does not disclose a generic teaching that might permit fluorine/hydrogen at the circled locale, above.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) to modify the teachings of FATHEREE to arrive at the compounds of the instant invention.
A review of the prior art for the genus formula I of base claims 16 and 19 using Registry, HCaplus, and Casreact databases of STN did not retrieve applicable prior art.  Furthermore, a review of these results for the instant application’s inventor/assignee/owner names did not retrieve double patent references (other than the parent patent).  See “SEARCH 6” in enclosed search notes.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve double patent references (other than the parent patent).  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625